NUMBER 13-20-00136-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

CRAIG HOLT,                                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Tijerina

       According to the record, the trial court has certified “the defendant has waived the

right of appeal” in this matter. See TEX. R. APP. P. 25.2(a)(2).

       On March 10, 2020, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings
as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. Sufficient time has passed and this Court has not

received a response.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                         JAIME TIJERINA
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of October, 2020.




                                             2